Citation Nr: 1623620	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Board's electronic Veterans Appeals Control and Locator System (VACOLS) indicates that a September 2015 notice of disagreement, filed by the Veteran for his migraine headaches claim, remains pending.  The RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where the NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, the claims remain under the jurisdiction of the RO at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the Board in March 2016 that he began experiencing symptoms of a heart condition following an incident in service that necessitated several weeks of hospitalization at the New Richmond Medical Center and Walter Reed.  After he returned to duty, the Veteran says he collapsed and was hospitalized again.  Additionally, the Veteran contended that there are missing service treatment records that document his treatment at New Richmond Medical Center because he witnessed a military official destroy some of them.   

It does not appear that sufficient attempts have been made to obtain the Veteran's records from the hospital in New Richmond.  He submitted an article showing that Holy Family Hospital is now named Westfields Hospital.  Although the Veteran stated he had tried to get his records, with no success, this does not alleviate VA's duty to assist.  The STRs do show hospitalization at Walter Reed in September 1968 and February 1969, and the Veteran asserts treatment at the New Richmond hospital before both these hospitalizations.  His STRs do contain a note from the New Richmond Clinic dated in March 1969, but it concerned muscle spasms in the right leg.

The information about the hospitalizations at Walter Reed contained in the Veteran's STRs is exceedingly brief.  None of the actual hospitalization records are in his file.  Since relevant diagnostic testing may have been done when he was hospitalized, the actual hospitalization records should be requested. 

Finally, the STRs do note a complaint of chest pain in March 1969 and indicate the Veteran should be hospitalized, and then a note on March 16, 1969, indicates he could return home for three days and return to duty thereafter.  There are no indications of where he was hospitalized in March 1969, however, as this appears to be separate from the Walter Reed hospitalizations noted above.  Since other contemporaneous records refer to the Naval Air Station in Twin Cities, Minneapolis, with respect to other medical issues, a request should be made for any hospitalization records that facility may have, as well as any possible records from Walter Reed. 

The Veteran was afforded a VA examination for his heart conditions in July 2012.  The examiner concluded that the heart conditions were less likely than not related to service because the Veteran's service records were silent for cardiac problems and there was no medical evidence of a chronic cardiac condition until 1996.  The examination is inadequate because the examiner did not consider the Veteran's complaints of chest pains in 1969.  Additionally, the examination is inadequate because the Veteran has alleged that his service treatment records are incomplete.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a release form authorizing VA to request his records from Holy Family Hospital (now Westfields Hospital) and the New Richmond Clinic for treatment from 1968 to 1969.  Document all requests and any negative replies. 

2.  Request the full clinical/hospitalization records from the appropriate source(s) for:
* hospitalization at Walter Reed Medical Center in September 1968 and February/March 1969; and
* hospitalization at the Naval Air Station, Twin Cities, Minneapolis, for hospitalization in March 1969. 
      Document all requests and any negative replies. 

3.  Only after obtaining as much of the above evidence as is available, then send the Veteran's entire claims file to the VA physician who provided the July 2012 VA opinion (or a suitable substitute if that VA physician is unavailable). The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current heart conditions began during service or are otherwise related to service. 

The VA physician should consider the Veteran's testimony in the March 2016 Board hearing transcript regarding his chest pains following his accident in service as well as his testimony about what the physicians told him about the condition of his heart in 1996.  

4. Thereafter, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


